Appeal by the defendant from a judgment of the Supreme Court, Kings County (Bárbaro, J.), rendered December 4, 2000, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the Supreme Court erred in denying his claim that the prosecutor’s peremptory challenges to five prospective jurors were racially motivated (see Batson v Kentucky, 476 US 79). However, the Supreme Court is in the best position to determine whether the proffered explanations for peremptory challenges are credible (see People v Jupiter, 210 AD2d 431). The Supreme Court’s determination that the explanations were nonpretextual is entitled to great deference on appeal and should not be disturbed where, as here, it is supported by the record (see People v Hernandez, 75 NY2d 350, 356-357, affd 500 US 352; People v Pellington, 294 AD2d 197, lv denied 98 NY2d 771; People v Wilson, 278 AD2d 519; People v McDougle, 230 AD2d 808). To the extent that the defendant’s arguments on appeal are based on grounds which were not articulated in the Supreme Court, they are unpreserved for appellate review (see People v Sumpter, 286 AD2d 450; People v Sedney, 254 AD2d 376; see generally People v Allen, 86 NY2d 101). Feuerstein, J.P., O’Brien, McGinity and H. Miller, JJ., concur.